IN THE COMMONWEALTH COURT OF PENNSYLVANIA

MarkWest Liberty Midstream            :
and Resources, LLC,                   :
                       Appellant      :
                                      :
                  v.                  :
                                      :
Cecil Township                        :   No. 1809 C.D. 2016
Zoning Hearing Board                  :


                                   ORDER

            AND NOW, this 13th day of June, 2018, it is ORDERED that the above-
captioned opinion filed March 23, 2018, shall be designated OPINION rather than
MEMORANDUM OPINION, and it shall be reported.

                                    ___________________________
                                    ANNE E. COVEY, Judge